Citation Nr: 0513681	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-20 627A	)	DATE
	)
	)


THE ISSUES

1.  Whether an August 30, 2001, decision of the Board of 
Veterans' Appeals (Board), which denied an earlier effective 
date for compensation for glaucoma, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE). 

2.  Whether an August 30, 2001, decision of the Board, which 
denied an earlier effective date for compensation for right 
foot disability, should be revised or reversed on the grounds 
of CUE. 

3.  Whether an August 30, 2001, decision of the Board, which 
denied an earlier effective date for service connection and 
compensation for a sinus disability, should be revised or 
reversed on the grounds of CUE. 

4.  Whether an August 30, 2001, decision of the Board, which 
denied an earlier effective date for compensation for 
tinnitus, should be revised or reversed on the grounds of 
CUE. 

5.  Whether an April 5, 1990, decision of the Board, which 
denied an earlier effective date for service connection for 
hearing loss, should be revised or reversed on the grounds of 
CUE. 


6.  Whether an August 30, 2001, decision of the Board, which 
denied an earlier effective date for an increased rating for 
a seizure disorder, should be revised or reversed on the 
grounds of CUE. 

7.  Whether an August 30, 2001, decision of the Board, which 
denied an earlier effective date for compensation for left 
hand disability, should be revised or reversed on the grounds 
of CUE. 

8.  Whether an April 1, 2004, decision of the Board, which 
found no CUE existed in an August 30, 2001, decision of the 
Board that had denied an earlier effective date for an 
increased rating for a seizure disorder, should be revised or 
reversed on the grounds of CUE. 

9.  Whether an April 1, 2004, decision of the Board, which 
found no CUE existed in an August 30, 2001, decision of the 
Board that had denied an earlier effective date for service 
connection and compensation for sinusitis, should be revised 
or reversed on the grounds of CUE. 

10.  Whether an April 1, 2004, decision of the Board, which 
found no CUE existed in an April 5, 1990, decision of the 
Board that had denied an earlier effective date for service 
connection for hearing loss, should be revised or reversed on 
the grounds of CUE. 

11.  Whether an April 1, 2004, decision of the Board, which 
dismissed the motion for CUE in an August 30, 2001, decision 
of the Board that had denied an earlier effective date for 
compensation for left hand and right foot disabilities, 
tinnitus, and glaucoma, should be revised or reversed on the 
grounds of CUE. 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active service from August 1967 to February 
1972.

This matter comes before the Board on the veteran's July 2004 
motion alleging various CUE claims.  The veteran expressly 
enumerated the issues listed above in his motion.  An April 
5, 1990, Board decision had denied, in part, an earlier 
effective date for service connection for bilateral hearing 
loss.  An August 30, 2001, Board decision had denied an 
earlier effective date for increased ratings for a seizure 
disorder, a left hand disability, and a right foot 
disability, and for service connection and compensation for 
tinnitus and glaucoma.  In 2002, the veteran filed a motion 
alleging CUE on these claims.  An April 1, 2004, Board 
decision found that the April 1990 and August 2001 Board 
decisions were not clearly and unmistakably erroneous with 
respect to the seizure, sinus, and hearing loss claims 
detailed above, while dismissing the CUE allegations with 
respect to the left hand and right foot disabilities, 
tinnitus, and glaucoma claims detailed above.  In July 2004, 
the veteran filed another CUE motion, raising the same claims 
as to the effective dates assigned for glaucoma, right foot 
disorder, sinus disorder, tinnitus, hearing loss, seizure 
disorder, and left hand disorder.  In a separate July 2004 
motion, he also alleged the April 2004 Board decision itself 
contained CUE.

In his July 2004 motion, the veteran requested to appear 
before the Board.  On motions raising CUE in prior Board 
decisions, a hearing is available to present argument if good 
cause is shown.  38 C.F.R. § 20.1405(c)(1).  This Veterans 
Law Judge finds that good cause has not been shown in this 
case.  The veteran has had ample opportunity to argue his 
motion, and his representative also filed a brief on his 
behalf.  More importantly, though, all the veteran's CUE 
claims are dismissed as a matter of law, as discussed in more 
detail below.  There is no argument that could be presented 
via a hearing that would otherwise change this determination.  
Therefore, the veteran's motion for a hearing is denied.

Matters not before the Board

The Board would like to take this opportunity to clarify 
several procedural matters.

First, in the July 2004 CUE motion, the veteran claimed the 
date of the award of a 30 percent rating for the detached 
retina, left eye, was incorrect, since he had been given a 30 
percent rating for this condition effective February 19, 
1972.  He submitted a copy of a 2002 rating decision which 
showed his service-connected disabilities included detached 
retina, left eye, rated as 30 percent disabling since 
April 1, 1983.  Upon review of the file, the Board notes the 
veteran has been rated as 30 percent disabling for this 
condition since the day following his discharge from service.  
In a March 1983 rating decision, he was granted a temporary 
100 percent rating following eye surgery, with continuation 
of the previously-assigned 30 percent rating as of April 1, 
1983.  That is where the date currently shown on his list of 
service-connected disabilities originates from, but he has 
always been rated 30 percent for this condition, with the 
exception of the time period for which he was given a 
temporary total rating.

Second, in his July 2004 motion, the veteran alleges CUE in 
the effective date assigned for service connection for post-
traumatic stress disorder (PTSD).  Service connection was 
granted for this condition in a January 1999 Regional Office 
(RO) rating decision.  As the veteran was informed in the 
April 2004 Board decision, since the effective date assigned 
for PTSD has not been the subject of a prior Board decision, 
the Board does not have jurisdiction to address the issue 
within the context of a CUE motion.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1400 (2004).  Although 
CUE in a Board decision is a matter within the Board's 
original jurisdiction, a claim of CUE in an unappealed RO 
decision must be first considered by the RO and an appeal 
perfected to the Board if the RO denies the claim.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.105, 20.200.  The issue is 
REFERRED to the RO for consideration.

Third, in his July 2004 motion, the veteran raises claims for 
increased ratings for his hearing loss, PTSD, scars from 
bullet and fragment wounds to the scalp and face, and both 
eye disorders (glaucoma of the right eye, detached retina of 
the left eye).  These issues have not been the subject of a 
prior Board decision; the Board does not have jurisdiction to 
address the issues within the context of a CUE motion.  They 
are also not otherwise on appeal to the Board.  The issues 
are REFERRED to the RO for consideration.

Fourth, in August 15, 2003 the Board remanded the issues 
concerning the evaluations assigned to the veteran's seizure 
disorder and sinus disorder.  These claims have not yet been 
recertified to the Board for consideration.  Consequently, 
they are not a subject of this decision.

Fifth, with respect to the April 2004 Board decision, the 
veteran stated that he had chosen not to appeal this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), but that he was disagreeing with all determinations 
made in that Board decision.  A party disagreeing with the 
Board's denial of a motion for revision based on clear and 
unmistakable error in a prior Board decision can appeal that 
determination to the Court.  See 38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1409(d).  However, there is no legal authority 
for submitting a notice of disagreement with a Board 
decision, which is what the veteran appears to be attempting.  
He was properly notified of his options for appealing the 
Board's decision and indicated his choice not to do so.  


FINDINGS OF FACT

1.  In an April 4, 2004, decision, the Board found that the 
April 5, 1990, Board decision (denying, in part, an earlier 
effective date for service connection for bilateral hearing 
loss) and an August 30, 2001, Board decision (denying, in 
part, an earlier effective date for increased ratings for a 
seizure disorder and for service connection and compensation 
for sinusitis) were not clearly and unmistakably erroneous.

2.  The veteran has failed to adequately set forth CUE 
allegations of fact or law in the August 30, 2001, Board 
decision (denying, in part, earlier effective dates for 
compensation for left hand and right foot disabilities, 
tinnitus, and glaucoma), the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error. 


CONCLUSIONS OF LAW

1.  The April 5, 1990, Board decision, to the extent it 
denied an earlier effective date for service connection for 
bilateral hearing loss, is no longer subject to revision on 
the grounds of clear and unmistakable error.  38 C.F.R. § 
20.1409(c) (2004).

2.  The August 30, 2001, Board decision, to the extent it 
denied an earlier effective date for increased ratings for a 
seizure disorder and for service connection and compensation 
for sinusitis, is no longer subject to revision on the 
grounds of clear and unmistakable error.  38 C.F.R. § 
20.1409(c) (2004).

3.  Because the requirements for a motion for revision of the 
August 30, 2001, Board decision based on CUE in the denials 
of earlier effective dates for compensation for left hand and 
right foot disabilities, tinnitus, and glaucoma have not been 
met, the motion as to those issues must be dismissed without 
prejudice to refiling.  38 C.F.R. §§ 20.1403, 20.1404(b) 
(2004).

4.  The April 1, 2004, Board decision denying a motion for 
CUE in prior Board decisions is not subject to revision on 
the grounds of clear and unmistakable error.  38 C.F.R. § 
20.1401(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. 
§ 20.1400.  


In this case, the veteran filed two motions in July 2004 
alleging CUE in (a) an April 5, 1990, Board decision that had 
denied, in part, an earlier effective date for service 
connection for bilateral hearing loss; (b) an August 30, 
2001, Board decision that had denied an earlier effective 
date for increased ratings for a seizure disorder, a left 
hand disability, and a right foot disability, and for service 
connection and compensation for tinnitus and glaucoma; and 
(c) an April 1, 2004, Board decision that found that the 
April 1990 and August 2001 Board decisions were not clearly 
and unmistakably erroneous with respect to the denials of 
these claims.  

Motion for CUE in the April 1990 and August 2001 Board 
decisions

The veteran is precluded, by law, from again claiming that 
the April 1990 and August 2001 Board decisions were clearly 
and unmistakably erroneous with respect to the seizure, 
sinusitis, and hearing loss claims.  Once there is a final 
decision on a CUE motion concerning a prior Board decision on 
an issue, that prior Board decision on that issue is no 
longer subject to revision on the grounds of CUE.  38 C.F.R. 
§ 20.1409(c).  Subsequent motions relating to that prior 
Board decision on that issue shall be dismissed with 
prejudice.  Id.  In other words, a motion for CUE in a prior 
Board decision on an issue can be brought only once.  

In this case, the veteran filed a motion alleging CUE in the 
1990 and 2001 Board decisions with respect to the seizure, 
sinusitis, and hearing loss claims in 2002, and that motion 
was denied, in full, by the April 1, 2004, Board decision.  
He cannot bring the same motion again.

With respect to the left hand and right foot disabilities, 
tinnitus, and glaucoma claims denied in the Board's August 
2001 decision, the veteran merely claims now that a clear and 
unmistakable error has been made because the proper effective 
date should be February 19, 1972.  A valid motion for CUE 
must set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
filing under this subpart.  38 C.F.R. § 20.1404(b).  The 
veteran has failed to allege any specific error in the August 
2001 Board decision as to the issues concerning the left hand 
and right foot disabilities, tinnitus, and glaucoma.  He 
merely states that he is entitled to earlier effective dates.  
In view of these circumstances, the Board finds that the 
veteran has not presented a valid CUE claim as to these 
issues, and the motion must be dismissed without prejudice.  
38 C.F.R. § 20.1404(b).  The Board notes that the motion was 
also dismissed with respect to these claims in April 2004, 
and the veteran still fails to raise any specific allegations 
of error.

Motion for CUE in the April 2004 Board decision

The veteran also now claims that the April 1, 2004, Board 
decision that found that the April 1990 and August 2001 Board 
decisions with respect to the seizure, sinusitis, and hearing 
loss claims were not clearly and unmistakably erroneous, and 
which dismissed the CUE motion with respect to the left hand 
and right foot disabilities, tinnitus, and glaucoma claims, 
also contained CUE.  Such a motion is also precluded by law.  
A motion for CUE can be brought on any issue finally decided 
by the Board, but "issue" is defined as a matter "other 
than a decision under this subpart."  38 C.F.R. 
§ 20.1401(a).  In other words, matters decided under 38 
C.F.R. § 20.1400, et. seq., (that is - motions for CUE in a 
Board decision) are not themselves subject to motions for 
CUE.  In the appeals notice that accompanied the April 2004 
Board decision, the veteran was notified that if he was not 
satisfied with the Board's decision, his options were to 
appeal to the Court, file a motion for reconsideration, or 
file a motion to vacate.  As noted in the Introduction above, 
the veteran has stated he is not going to appeal to the 
Court.  He has not filed a motion for vacatur, and his motion 
for reconsideration was denied.

Therefore, for the reasons given above, the matters raised in 
the veteran's July 2004 CUE motions are precluded by law, and 
his motions are dismissed.  Where, as here, the law and not 
the evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In conclusion, the Board notes that the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), is not applicable to claims of CUE, since CUE 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions.  Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).  


ORDER

The motion to revise or reverse an August 30, 2001, decision 
of the Board, which denied an earlier effective date for an 
increased rating for a seizure disorder and denied an earlier 
effective date for service connection and compensation for a 
sinus disability, on the grounds of clear and unmistakable 
error (CUE), is dismissed, with prejudice.

The motion to revise or reverse an April 5, 1990, decision of 
the Board, which denied an earlier effective date for service 
connection for hearing loss, on the grounds of clear and 
unmistakable error (CUE), is dismissed, with prejudice.

The motion to revise or reverse an August 30, 2001, decision 
of the Board, which denied an earlier effective date for 
compensation for right foot disability; denied an earlier 
effective date for compensation for tinnitus; denied an 
earlier effective date for compensation for glaucoma; and 
denied an earlier effective date for compensation for left 
hand disability, on the grounds of clear and unmistakable 
error (CUE), is dismissed, without prejudice to refiling.

The motion to revise or reverse an April 1, 2004, decision of 
the Board, on the grounds of clear and unmistakable error 
(CUE), is dismissed, with prejudice.



	                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



